 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MATT L. LOPER, )
)

Plaintiff, )

)

Vv ) Case No. 1:19-CV-209

)

)

PRESIDENT DONALD TRUMP, et al, )
Defendants. )

MEMORANDUM ORDER

This action was received by the Clerk of Court on July 25, 2019, and was referred to
United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in
accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4
of the Local Rules for Magistrate Judges.

On July 26, 2019, a Report and Recommendation was filed. ECF No. 3. Magistrate Judge
Lanzillo screened Plaintiff's complaint and recommended that it be dismissed as legally
frivolous in accordance with the requirements of 28 U.S.C. § 1915(e).

The Report and Recommendation was mailed to Plaintiff at his last known address of
record and Mr. Loper was advised that he had fourteen days in which to object to the Report and
Recommendation. As of today’s date, no Objections were filed.

After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:

pak
AND NOW, this 20 day of August, 2019;

 
 

IT IS HEREBY ORDERED that Plaintiffs motion for leave to proceed in forma pauperis
[ECF No. 1] is granted. The Clerk of Court is directed to file the complaint (which is presently
lodged at ECF No. 1-5).

IT IS FURTHER ORDERED that Plaintiff's complaint be dismissed with prejudice as
legally frivolous in accordance with the requirements of 28 U.S.C. § 1915(e).

IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge
Lanzillo, issued on July 26, 2019 [ECF No. 3] is adopted as the opinion of the court.

AND, IT IS FURTHER ORDERED that the Clerk of Court is directed to close this case.

 

 

SUSAN PARADISE BAXTER
United States District Judge

 

 
